Citation Nr: 1756998	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  11-29 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than October 14, 2009, for the grant of service connection for diabetes mellitus II (DM).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to June 1966, to include service in the Republic of Vietnam.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for DM effective October 14, 2009.   

The Veteran requested a hearing before the Board.  See October 2011 VA Form 9.  However, the Veteran did not attend his hearing scheduled for October 2016 and has attempted to reschedule.  Since then, his representative submitted an informal hearing presentation (IHP) on his behalf.  See November 2017 IHP.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).

In an October 2011 Form 9, the Veteran raised the issue of whether the RO committed a clear and unmistakable error (CUE) in an October 2002 rating decision denying the Veteran entitlement to service connection for DM.  Specifically, he contended that an earlier effective date for DM is warranted on the basis of CUE.  The Board has considered the Veteran's assertion that a CUE claim is a component of the effective date claim; however, CUE is not simply an alternative argument in favor of an earlier effective date.  CUE claims are distinct claims involving separate legal provisions and considerations.  Absent a specific adjudication of a CUE claim by the RO, the Board finds that it cannot take jurisdiction of the matter. 

As there was a prior denial of the Veteran's entitlement to service connection for DM claim filed in September 2001, the CUE matter in the October 2002 rating decision is reasonably raised by the Veteran's statements, and the RO did not adjudicate the issue in the first instance, the Board finds that referral to the Agency of Original Jurisdiction (AOJ) of the CUE issue in the October 2002 rating decision is warranted.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran filed to reopen the previously denied claim of entitlement to service connection for DM on October 14, 2009, and in a February 2010 rating decision the claim was granted.  The RO assigned a rating of 20 percent effective October 14, 2009.

2.  Prior to the October 14, 2009, claim to reopen, there were no pending requests to reopen that remained unadjudicated, and no appeals or new and material evidence were submitted during the applicable appellate period.   

3.  The Veteran is a Nehmer class member.  

4.  The Veteran's October 14, 2009, claim to reopen is a claim reviewed at the Veteran's request more than 1 year after the effective date of the liberalizing law adding DM to the list of presumptive diseases subject to compensation under Agent Orange was in effect.  


CONCLUSION OF LAW

The criteria for an effective date of October 14, 2008, but no earlier, for the reopening and grant of service connection for DM have been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  However, in this case a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date, and therefore VA had no duty to obtain one.  Since VA has obtained all relevant identified records and an examination was not necessary, its duty to assist in this case is satisfied.

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  The Merits of the Earlier Effective Date Claim 

Here, the Veteran contends that he has had DM since 1985 as evidenced by his application for entitlement to service connection for DM in September 2001.  See November 2017 IHP.  He also claims that he did not receive a letter containing the October 2002 rating decision denying service connection for DM sent on October 22, 2002.  Id.

The Board notes here that there is a presumption of regularity with regard to administrative processes, and thus, it will be presumed that the Veteran received proper notice of the October 2002 decision and his right to appeal that decision.  See generally Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA may presume regularity of the administrative process in the absence of clear evidence to the contrary).

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(ii)(B)(2).  In cases where service connection was granted on the basis of new and material evidence following a prior disallowance, the effective date is the later of the date of receipt of the application to reopen or the date entitlement arose.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(2).

The effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Further, where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  See Washington v. Gober, 10 Vet. App. 391, 393 (1997).

The Board acknowledges that effective March 24, 2015, VA amended its regulations so that all claims, in order to be valid, must be submitted on a form prescribed by the Secretary.  See 79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015).  However, as the Veteran's claim at issue in this case was submitted prior to the effective date of the amendment, the regulations governing claims as they existed prior to the amendment will be applied in this case.

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a).  Therefore, for the purposes of the Veteran's appeal, "the essential requirements of any claim, whether formal or informal," are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).   

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b)-(c); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a).  Additionally, a rating decision will not become final if the Veteran submits new and material evidence within the one year appellate period.  See 38 C.F.R. § 3.156(a)-(b).

The Veteran submitted an informal petition to reopen his previously denied claim on October 14, 2009.  The claim was reopened and service connection granted in a February 2010 rating decision.  As service connection was granted based on the reopening of a claim, the appropriate effective date can be no later than the date of his petition to reopen his claim, which is October 14, 2009.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(2); Washington, 10 Vet. App. at 392-93.

The Board finds there are no unadjudicated applications for service connection, unaddressed NODs, or new and material evidence prior to the Veteran's October 14, 2009 petition to reopen.  In September 2001, the Veteran submitted a service connection claim stating he was treated for DM since about 1985.  See September 2001 Veteran claim.  The September 2001 claim was denied in an October 2002 rating decision, which based the denial on the Veteran's failure to submit medical evidence of diagnosis, failure to submit requested medical release forms, and failure to report to his scheduled VA examination.  The Veteran did not appeal the decision, and reconsideration was not requested; therefore, the October 2002 decision became final.  

At no other time has the Veteran communicated intent to apply for, or reopen his previously denied claim of service connection for DM, and as such there are no other outstanding unadjudicated applications for service connection.  38 C.F.R. 
§ 3.155(a) (2014).

Nevertheless, the Veteran is a Nehmer class member.  As stated above, ordinarily, in cases where service connection was granted on the basis of new and material evidence following a prior disallowance, the effective date is the later of the date of receipt of the application to reopen or the date entitlement arose.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(2).  However, the circumstances of this case raise an exception to that general rule.  The Nehmer line of cases arose from a class-action lawsuit filed by Vietnam veterans and their survivors challenging VA regulations that established burdensome criteria for service connection for diseases resulting from Agent Orange exposure.  Nehmer v. U.S. Veterans' Admin. (Nehmer I), 712 F. Supp. 1404 (N.D. Cal. 1989); see also Nehmer v. U.S. Veterans' Admin. (Nehmer III), 284 F.3d 1158 (9th Cir. 2002); Nehmer v. U.S. Veterans' Admin. (Nehmer II), 32 F. Supp. 2d. 1175 (N.D. Cal. 1999).  In May 1989, a federal district court invalidated VA's regulations governing service connection for Agent Orange exposure and effectively voided VA claim denials between September 25, 1985, and May 3, 1989, that were based on the invalidated regulations.  Nehmer I, 712 F. Supp. at 1423.  

Subsequently, Congress passed the Agent Orange Act of 1991, which established presumptive service connection for a list of diseases resulting from Agent Orange exposure.  38 U.S.C. § 1116.  In May 1991, the Nehmer court issued an order setting forth VA's responsibilities for future rulemaking and disability compensation to class members.  Nehmer II, 32 F. Supp. 2d at 1177 (describing the stipulation and order); Nehmer v. U.S. Veterans' Admin., C.A. No. C-86-6160 (TEH), 1991 U.S. Dist. LEXIS 22110 (N.D. Cal. May 20, 1991).  Pursuant to this order and the Agent Orange Act, VA proceeded to adopt new regulations creating a list of presumptive Agent Orange diseases, including DM.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  

Under Nehmer regulations, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: (1) if VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose; or (2) if the class member's claim for disability compensation for the covered herbicide agent disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(a)-(c).  However, most relevant in this case, if the requirements of § 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

In this case, 38 C.F.R. 3.816(c)(1) does not apply to the Veteran because VA did not deny a claim for service connection for DM between September 25, 1985, and May 3, 1989.  Further, 38 C.F.R. 3.816(c)(2) does not apply to him because there is no evidence that the Veteran filed a claim for service connection for DM prior to May 8, 2001.  

As provided by 38 C.F.R. § 3.816(c)(4), VA must consider 38 C.F.R. § 3.114 another exception to the general rule that an effective date for the award of service connection cannot be earlier than the date of the claim.  Under § 3.114(a), if disability compensation is awarded pursuant to a liberalizing change in law (such as the May 8, 2001, amendment adding DM to the list of diseases presumptively caused by Agent Orange exposure), benefits may be awarded effective the date of the change in law if a claim is filed within one year of the change, or may be awarded one year prior to the date of the claim if a claim is filed more than one year after the change in law.  Stated again, and as relevant in this case, if a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such a request.  See 38 C.F.R. § 3.114(a)(3).  Importantly, this applies to both original and reopened claims.  See 38 C.F.R. § 3.114(a).  In no event, under § 3.114, may an award of service connection predate the effective date of the liberalizing law.  In this case, the regulation allowing presumptive service connection for DM became effective on May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1379 (2002).  Accordingly, § 3.114 does not allow an effective date earlier than May 8, 2001; however, as the Veteran claimed review of his effective date over a year after the liberalized change in law, the Veteran is entitled to an effective date of October 14, 2008, but no earlier.  



ORDER

Entitlement to an effective date of October 14, 2008, but no earlier, for diabetes mellitus II is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


